Citation Nr: 1228477	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  05-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to May 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The RO found that the Veteran had not submitted new and material evidence to reopen his service connection claim for diabetes mellitus.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for diabetes mellitus.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).

The Veteran testified at a hearing at the RO before a Decision Review Officer in June 2006.  A transcript of the hearing is of record.

The Veteran also testified at a Board videoconference hearing at the RO before the undersigned Veterans Law Judge in November 2009.  A transcript of the hearing is of record. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in January 2010, January 2011, and May 2012 for further development and adjudicative action.   The May 2012 Board decision reopened the Veteran's claim for entitlement to service connection for diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional development is required before the Board may finally adjudicate the issues on appeal, for the reasons discussed below.  

The Veteran contends that he had symptoms of diabetes mellitus in service and that he has hypertension secondary to his diabetes mellitus.  Thus, he should be afforded an additional VA examination to obtain a medical opinion concerning the etiology of the claimed disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Board acknowledges the Veteran's assertion that his hypertension is secondary to his diabetes mellitus.  Although service connection is not currently in effect for diabetes mellitus, it could potentially be awarded as a result of the development requested herein.  Accordingly, if the diabetes mellitus is found to be related to active service, the examiner should also address whether any current hypertension is proximately due to or aggravated by the Veteran's diabetes mellitus.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the Veteran's claim of service connection for hypertension on a secondary basis, although he was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise him of the elements of service connection on a secondary basis.  Thus, he must be so notified on remand.

It is noted that all of the aforementioned development was ordered in a May 2012 Board decision.  Unfortunately, the AMC apparently returned the claims file directly to the Board without consideration of the remand and with no development being accomplished.  Thus, the claims file must be returned to the AMC for the ordered development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which provides the required notice in response to his claim for service connection for hypertension on a secondary basis.  

2.  Undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities and also associating any additional treatment records from the VA Medical System with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether there is a 50 percent or better probability that the Veteran's diabetes mellitus is related to claimed symptomatology during active service.  The examiner should provide the rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

IF, and only if, the Veteran's diabetes mellitus is found to be related to active service, then the examiner should comment as to whether the Veteran's hypertension is proximately due to or aggravated (beyond the normal progression) by his diabetes mellitus.  

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's reports must be considered in formulating the requested opinion. 

4.  Thereafter, the claims should be readjudicated, considering all evidence of record obtained since the prior SSOC.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


